            Case 1:21-cr-00248-RDM Document 13 Filed 03/31/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :      Case No. 21-CR-248
                 v.                                   :
                                                      :
AARON JAMES MILEUR,                                   :
                                                      :
                                                      :
                 Defendant.                           :




                                  NOTICE OF APPEARANCE

          The United States of America, by and through its undersigned counsel, the Acting United

States Attorney for the District of Columbia, herby informs the Court that Assistant United

States Attorney Adam Alexander is entering his appearance in this matter on behalf of the United

States.



                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY
                                                     D.C. Bar No.415793


                                                             /s/ Adam Alexander
                                                     ADAM ALEXANDER
                                                     AK Bar No. 1011057
                                                     Assistant United States Attorney
                                                     District of Columbia
                                                     Capitol Riot Detailee
                                                     555 4th Street, NW,
                                                     Washington, D.C. 20530
                                                     Telephone No. (907) 271-2309
                                                     Adam.Alexander@usdoj.gov
         Case 1:21-cr-00248-RDM Document 13 Filed 03/31/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 31st day of March 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                                            /s/ Adam Alexander
                                                     Adam Alexander
                                                     Assistant United States Attorney




                                              2
